Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 18, and 29  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about two inches” in claims 7, 18, and 29 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, 21, and 23 are rejected under 35 U.S.C. 102a(1) as being anticipated by Wertenberger et al (US Pub 2019/0070734 A1), hereafter known as Wertenberger.


For Claim 1, Wertenberger  teaches A programmable motion robotic system comprising a plurality of arm sections that are joined one to another at a plurality of joints to form an articulated arm; ([0021], Figure 1A, Figure 3),  and a hose coupling an end effector of the programmable motion robotic system to a vacuum source ([0040], Figure 1A), said hose being attached to at least one arm section of the articulated arm by a pass-through coupling that permits the hose to pass freely through the coupling as the plurality of arm sections are moved about the plurality of joints (Figure 1A.  This is not described in text, but it is clearly that there is a small coupling (a ring) on top of the robotic arm that the hose slips through.  It is directly above the number 24.  This appears to be a loose loop, which would have the hose attached to the arm section, and the hose would be free to pass freely through it as the arm moves its joints).  

For Claim 12, Wertenberger addresses A programmable motion robotic system comprising a plurality of arm sections that are joined one to another at a plurality of joints to form an articulated arm; ([0021], Figure 1A, Figure 3),  and a hose coupling an end 19 1180939.1BG.10614 effector of the programmable motion robotic system to a vacuum source, ([0040], Figure 1A) said hose being attached, in a joint portion of the hose, to at least two arm sections with a joint between the at least two arm sections, such that the hose is coupled to one arm section of the at least two arm sections by a pass- through coupling that permits the hose to pass freely through the coupling when the one arm section is rotated about the joint with respect to another arm section of the at least two arm sections.  (Figure 1A.  This is not described in text, but it is clearly that there is a small coupling (a ring) on top of the robotic arm that the hose slips through.  It is directly above the number 24.  This appears to be a loose loop, which would have the hose attached to the arm section, and the hose would be free to pass freely through it as the arm moves its joints).  

For Claim 21, Wertenberger addresses The programmable motion robotic system as claimed in claim 12, wherein the hose includes no portions of the hose that is attached to at least two adjacent arm sections mutually attached to a respective joint such that the hose is coupled to an arm section by other than a pass- through coupling that permits the hose to pass freely through the coupling.  (Figure 1A.  Wertenberger does not possess a portion of the hose that is attached to at least 2 adjacent arms that are attached to the arm by something other than a pass through coupling that permits the hose to pass freely.  Because this claim is framed negatively, (the hose includes no portions that…), the differences between applicant’s design and Wertenberger mean that Wertenberger meets the limitation since there are no such arm sections.)

For Claim 23, Wertenberger addresses A method of minimizing forces on a hose in a programmable motion system that includes an end effector on an articulated arm ([0021], Figure 1A, Figure 3),   that is coupled to a vacuum source by the hose, ([0040], Figure 1A), said method comprising the steps of:  21 1180939.1BG.10614 providing a pass-through coupling on an arm section of the articulated arm; (Figure 1A.  This is not described in text, but it is clearly that there is a small coupling (a ring) on top of the robotic arm that the hose slips through.  It is directly above the number 24.  This appears to be a loose loop, which would have the hose attached to the arm section, and the hose would be free to pass freely through it as the arm moves its joints)  moving the arm section of the articulated arm; ([0016])  and permitting the hose to move through the pass-through coupling to reduce any of binding or bending of the hose.  (Figure 1A.  This is not described in text, but it is clearly that there is a small coupling (a ring) on top of the robotic arm that the hose slips through.  It is directly above the number 24.  This appears to be a loose loop, which would have the hose attached to the arm section, and the hose would be free to pass freely through it as the arm moves its joints)  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 13-14, 20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wertenberger in light of Karlinger et al (DE102007008985 A1), hereafter known as Karlinger.  Please refer to the provided pdf translation for text citations.

For Claim 2, Wertenberger  teaches The programmable motion robotic system as claimed in claim 1, 
Wertenberger does not teach wherein the pass-through coupling is rotatable with respect to the at least one arm section to which the pass-through coupling is attached.  
Karlinger, however, does teach wherein the pass-through coupling is rotatable with respect to the at least one arm section to which the pass-through coupling is attached.  ([0038], Rotating Joints labeled 9 of Figure 2)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to allow the coupling to rotate with respect to the arm on which it is attached because it would allow the hose more freedom to move, while also keeping it physically located at that point and manageable.  It would be expected to be successful at the task of keeping the hose there and providing it freedom of movement that might reduce stress on the hose.  Whether or not the user wants the hose to be able to have that freedom would be a design choice.


For Claim 3, Wertenberger  teaches The programmable motion robotic system as claimed in claim 1, 
Wertenberger does not teach wherein the pass-through coupling includes rollers.  
Karlinger, however, does teach wherein the pass-through coupling includes rollers.  ([0034], Figures 3-8 all show different type of “rollers” that might assist in the hose moving)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wertenberger’s system with Karlinger’s use of rollers in the coupling because it would reduce friction on the hosing when it needs to slide forward or backward through the coupling, which would reduce stress upon it, and not cause unnecessary forces to impact the robotic arm’s movements in situations where the tubing gets snagged or caught by friction.

For Claim 13, Wertenberger addresses. The programmable motion robotic system as claimed in claim 12, 
Wertenberger does not teach wherein the pass-through coupling is rotatable with respect to the at least one arm section to which the pass-through coupling is attached.  
Karlinger, however, does teach wherein the pass-through coupling is rotatable with respect to the at least one arm section to which the pass-through coupling is attached.  ([0038], Rotating Joints labeled 9 of Figure 2)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to allow the coupling to rotate with respect to the arm on which it is attached because it would allow the hose more freedom to move, while also keeping it physically located at that point and manageable.  It would be expected to be successful at the task of keeping the hose there and providing it freedom of movement that might reduce stress on the hose.  Whether or not the user wants the hose to be able to have that freedom would be a design choice.

For Claim 14, Wertenberger addresses The programmable motion robotic system as claimed in claim 12, 
Wertenberger does not teach wherein the pass-through coupling includes rollers.  
Karlinger, however, does teach wherein the pass-through coupling includes rollers.  ([0034], Figures 3-8 all show different type of “rollers” that might assist in the hose moving)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wertenberger’s system with Karlinger’s use of rollers in the coupling because it would reduce friction on the hosing when it needs to slide forward or backward through the coupling, which would reduce stress upon it, and not cause unnecessary forces to impact the robotic arm’s movements in situations where the tubing gets snagged or caught by friction.

For Claim 20, Wertenberger addresses The programmable motion robotic system as claimed in claim 12, 
the hose is coupled to each arm section by a pass-through coupling that permits the hose to pass freely through the coupling.  (Figure 1A.  This is not described in text, but it is clearly that there is a small coupling (a ring) on top of the robotic arm that the hose slips through.  It is directly above the number 24.  This appears to be a loose loop, which would have the hose attached to the arm section, and the hose would be free to pass freely through it as the arm moves its joints).  
Wertenberger does not teach wherein the hose includes at least three joint portions of the hose, each of which joint portion of the hose is attached to at least two adjacent arm sections mutually attached to a respective joint such that the hose is coupled to each arm section by a pass-through coupling that permits the hose to pass freely through the coupling.  
Karlinger, however, does teach wherein the hose includes at least three joint portions of the hose, (Figure 9 shows 5 joint portions of the hose between connections and couplings) the hose is coupled to each arm section by a pass-through coupling that permits the hose to pass freely through the coupling.  (Figures 3-8 show couples that permit the hose to pass freely, rotating and sliding. [0010], [0043]).  
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Wertenberger and Karlinger wherein the hose includes at least three joint portions of the hose, each of which joint portion of the hose is attached to at least two adjacent arm sections mutually attached to a respective joint such that the hose is coupled to each arm section by a pass-through coupling that permits the hose to pass freely through the coupling.  
It would be obvious because both prior art teach having a hose coupled by a pass through coupling to the arm, and Karlinger teaches a number of couples along the arm (Figure 9) that establish the value of having periodic coupling to keep the hose near the robotic arm.  Therefore, it would be obvious in light of Wertenberger and Karlinger to have another joint and section of the arm because it would allow more maneuverability, and with that additional arm/joint, it would be obvious for each arm joint to have a coupling as it would allow the hose or tube to follow the arm loosely, which would reduce the chance of the hose getting tangled or bending in ways that would reduce their lifespan. 

For Claim 24, Wertenberger addresses The method as claimed in claim 23, 
Wertenberger does not teach wherein the method further includes the step of permitting the pass-through coupling to rotatable with respect to the at least one arm section to which the pass-through coupling is attached.  
Karlinger, however, does teach wherein the method further includes the step of permitting the pass-through coupling to rotatable with respect to the at least one arm section to which the pass-through coupling is attached.  ([0038], Rotating Joints labeled 9 of Figure 2)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to allow the coupling to rotate with respect to the arm on which it is attached because it would allow the hose more freedom to move, while also keeping it physically located at that point and manageable.  It would be expected to be successful at the task of keeping the hose there and providing it freedom of movement that might reduce stress on the hose.  Whether or not the user wants the hose to be able to have that freedom would be a design choice.

For Claim 25, Wertenberger addresses The method as claimed in claim 23, 
Wertenberger does not teach wherein the pass-through coupling includes rollers.  
Karlinger, however, does teach wherein the pass-through coupling includes rollers.  ([0034], Figures 3-8 all show different type of “rollers” that might assist in the hose moving)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wertenberger’s system with Karlinger’s use of rollers in the coupling because it would reduce friction on the hosing when it needs to slide forward or backward through the coupling, which would reduce stress upon it, and not cause unnecessary forces to impact the robotic arm’s movements in situations where the tubing gets snagged or caught by friction.

Claims 4-5, 15-16, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wertenberger in light of Trudeau et al (US Pub 6,131,973), hereafter known as Trudeau .

For Claim 4, Wertenberger addresses The programmable motion robotic system as claimed in claim 1, 
Wertenberger does not teach wherein the vacuum source provides, via the hose, a vacuum at the end effector having a flow rate of at least 100 cubic feet per minute.  
Trudeau, however, does teach wherein the vacuum source provides, via the hose, a vacuum at the end effector having a flow rate of at least 100 cubic feet per minute.  (Column 4, Line 41-55, Column 8, Lines 26-37, Figure 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the vacuum source provides a flow rate of at least 100 cubic feet per minute.  It would be obvious because high flow rates like this are often necessary to pick up items or objects that are porous, or have porous surfaces, or to use end effectors that themselves are somewhat porous or has a porous surface.  

For Claim 5, Werternberger teaches  The programmable motion robotic system as claimed in claim 1, 
Wertenberger does not teach wherein the vacuum source provides, via the hose, a vacuum at the end effector having a vacuum pressure of no more than 65,000 Pascals below atmospheric.  
Trudeau, however, does teach wherein the vacuum source provides, via the hose, a vacuum at the end effector having a flow rate of at least 100 cubic feet per minute.  (Column 4, Line 41-55, Column 8, Lines 26-37, Figure 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the vacuum source provides, via the hose, a vacuum at the end effector having a vacuum pressure of no more than 65,000 Pascals below atmospheric.  
It would be obvious because there is a direct link between the hose flow rate and the vacuum pressure at the end of the hose.  While there are other factors involved, there is a direct link.  Trudeau is silent regarding the vacuum pressure at the end of the end effector, aside from a very high flow rate for robotic end effectors with vacuums.  In order to create the large flow rate, there must be a significantly low vacuum pressure (assuming Trudeau’s hose is not particularly large, which it does not appear to be).  65,000 pascals below atmospheric is fairly significant vacuum pressure.  Therefore, it would be obvious in light of Trudeau’s low, significant but unspoken vacuum pressure to have a low and significant vacuum pressure (no more than 65,000 pascals below atmospheric) on Wertenberger, as it would allow the end effector to lift heavy items, or porous items, or items with porous surfaces, or use a porous end effector.

For Claim 15, Wertenberger addresses The programmable motion robotic system as claimed in claim 12, 
Wertenberger does not teach wherein the vacuum source provides, via the hose, a vacuum at the end effector having a flow rate of at least 100 cubic feet per minute.  
Trudeau, however, does teach wherein the vacuum source provides, via the hose, a vacuum at the end effector having a flow rate of at least 100 cubic feet per minute.  (Column 4, Line 41-55, Column 8, Lines 26-37, Figure 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the vacuum source provides a flow rate of at least 100 cubic feet per minute.  It would be obvious because high flow rates like this are often necessary to pick up items or objects that are porous, or have porous surfaces, or to use end effectors that themselves are somewhat porous or has a porous surface.

For Claim 16, Wertenberger addresses The programmable motion robotic system as claimed in claim 12, 
Wertenberger does not teach wherein the vacuum source provides, via the hose, a vacuum at the end effector having a vacuum pressure of no more than 65,000 Pascals below atmospheric.  
Trudeau, however, does teach wherein the vacuum source provides, via the hose, a vacuum at the end effector having a flow rate of at least 100 cubic feet per minute.  (Column 4, Line 41-55, Column 8, Lines 26-37, Figure 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the vacuum source provides, via the hose, a vacuum at the end effector having a vacuum pressure of no more than 65,000 Pascals below atmospheric.  
It would be obvious because there is a direct link between the hose flow rate and the vacuum pressure at the end of the hose.  While there are other factors involved, there is a direct link.  Trudeau is silent regarding the vacuum pressure at the end of the end effector, aside from a very high flow rate for robotic end effectors with vacuums.  In order to create the large flow rate, there must be a significantly low vacuum pressure (assuming Trudeau’s hose is not particularly large, which it does not appear to be).  65,000 pascals below atmospheric is fairly significant vacuum pressure.  Therefore, it would be obvious in light of Trudeau’s low, significant but unspoken vacuum pressure to have a low and significant vacuum pressure (no more than 65,000 pascals below atmospheric) on Wertenberger, as it would allow the end effector to lift heavy items, or porous items, or items with porous surfaces, or use a porous end effector.

For Claim 26, Wertenberger addresses The method as claimed in claim 23, 
Wertenberger does not teach wherein the method further includes the step of providing, via the hose, a vacuum at the end effector having a flow rate of at least 100 cubic feet per minute.  
Trudeau, however, does teach wherein the method further includes the step of providing, via the hose, a vacuum at the end effector having a flow rate of at least 100 cubic feet per minute.   (Column 4, Line 41-55, Column 8, Lines 26-37, Figure 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the vacuum source provides a flow rate of at least 100 cubic feet per minute.  It would be obvious because high flow rates like this are often necessary to pick up items or objects that are porous, or have porous surfaces, or to use end effectors that themselves are somewhat porous or has a porous surface.  

For Claim 27, Wertenberger addresses The method as claimed in claim 23, 
Wertenberger does not teach wherein the method further includes the step of providing, via the hose, a vacuum at the end effector having a vacuum pressure of no more than 65,000 Pascals below atmospheric.  
Trudeau, however, does teach wherein the vacuum source provides, via the hose, a vacuum at the end effector having a flow rate of at least 100 cubic feet per minute.  (Column 4, Line 41-55, Column 8, Lines 26-37, Figure 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the method further includes the step of providing, via the hose, a vacuum at the end effector having a vacuum pressure of no more than 65,000 Pascals below atmospheric.  
It would be obvious because there is a direct link between the hose flow rate and the vacuum pressure at the end of the hose.  While there are other factors involved, there is a direct link.  Trudeau is silent regarding the vacuum pressure at the end of the end effector, aside from a very high flow rate for robotic end effectors with vacuums.  In order to create the large flow rate, there must be a significantly low vacuum pressure (assuming Trudeau’s hose is not particularly large, which it does not appear to be).  65,000 pascals below atmospheric is fairly significant vacuum pressure.  Therefore, it would be obvious in light of Trudeau’s low, significant but unspoken vacuum pressure to have a low and significant vacuum pressure (no more than 65,000 pascals below atmospheric) on Wertenberger, as it would allow the end effector to lift heavy items, or porous items, or items with porous surfaces, or use a porous end effector.

Claims 6-7, 17-18, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wertenberger in light of Malinowski et al (US Pub 2011/0255948 A1), hereafter known as Malinowski .

For Claim 6, Wertenberger addresses The programmable motion robotic system as claimed in claim 1, 
And a hose coupling ([0040], Figure 1A)
Wertenberger does not teach wherein the coupling to the vacuum has an inner diameter of at least 1 inch.  
Malinowski, however, does teach wherein the coupling to the vacuum has an inner diameter of at least 1 inch.  ([0020] shows that the outer diameter of the tube 16 (Figure 2) can be about 2.5 inches.  As shown at bore 22, the tube appears to have a fairly thin thickness.  It is mostly hollow.  Therefore, the inner diameter of this tube is at least 1 inch.)
Therefore, it would be obvious to combine Wertenberger’s programmable motion robotic system that uses a hose to couple a vacuum to an end effector with Malinowski’s use of having the coupling from a vacuum to an end effector have a diameter of at least an inch because in order to pull air from the end effector, there needs to be a sufficiently large enough airway for the air to flow.  If the pressure at the end effector is going to be very low, then a lot of air will need to flow through the hose/pipe to the vacuum source.  Therefore, depending on the situation, the size of the end effector, and the strength of the vacuum, an inner diameter of the coupling greater than one might be necessary, and if that were the case, it would be obvious to use a coupling with a diameter of at least one inch.


For Claim 7, Wertenberger addresses The programmable motion robotic system as claimed in claim 1,  
And a hose coupling ([0040], Figure 1A)
Wertenberger does not teach wherein the coupling to the vacuum has an inner diameter of about 2 inches.  
Malinowski, however, does teach wherein the coupling to the vacuum has an inner diameter of about 2 inches.  ([0020] shows that the outer diameter of the tube 16 (Figure 2) can be about 2.5 inches.  As shown at bore 22, the tube appears to have a fairly thin thickness.  It is mostly hollow.  Therefore, the inner diameter of this tube is about 2 inches.)
Therefore, it would be obvious to combine Wertenberger’s programmable motion robotic system that uses a hose to couple a vacuum to an end effector with Malinowski’s use of having the coupling from a vacuum to an end effector have a diameter of at least an inch because in order to pull air from the end effector, there needs to be a sufficiently large enough airway for the air to flow.  If the pressure at the end effector is going to be very low, then a lot of air will need to flow through the hose/pipe to the vacuum source.  Therefore, depending on the situation, the size of the end effector, and the strength of the vacuum, an inner diameter of the coupling of about two inches might be necessary, and if that were the case, it would be obvious to use a coupling with a diameter of about two inches.

For Claim 17, Wertenberger addresses The programmable motion robotic system as claimed in claim 12, 
And a hose coupling ([0040], Figure 1A)
Wertenberger does not teach wherein the coupling to the vacuum has an inner diameter of at least 1 inch.  
Malinowski, however, does teach wherein the coupling to the vacuum has an inner diameter of at least 1 inch.  ([0020] shows that the outer diameter of the tube 16 (Figure 2) can be about 2.5 inches.  As shown at bore 22, the tube appears to have a fairly thin thickness.  It is mostly hollow.  Therefore, the inner diameter of this tube is at least 1 inch.)
Therefore, it would be obvious to combine Wertenberger’s programmable motion robotic system that uses a hose to couple a vacuum to an end effector with Malinowski’s use of having the coupling from a vacuum to an end effector have a diameter of at least an inch because in order to pull air from the end effector, there needs to be a sufficiently large enough airway for the air to flow.  If the pressure at the end effector is going to be very low, then a lot of air will need to flow through the hose/pipe to the vacuum source.  Therefore, depending on the situation, the size of the end effector, and the strength of the vacuum, an inner diameter of the coupling greater than one might be necessary, and if that were the case, it would be obvious to use a coupling with a diameter of at least one inch.


For Claim 18, Wertenberger addresses The programmable motion robotic system as claimed in claim 12, 
And a hose coupling ([0040], Figure 1A)
Wertenberger does not teach wherein the coupling to the vacuum has an inner diameter of about 2 inches.  
Malinowski, however, does teach wherein the coupling to the vacuum has an inner diameter of about 2 inches.  ([0020] shows that the outer diameter of the tube 16 (Figure 2) can be about 2.5 inches.  As shown at bore 22, the tube appears to have a fairly thin thickness.  It is mostly hollow.  Therefore, the inner diameter of this tube is about 2 inches.)
Therefore, it would be obvious to combine Wertenberger’s programmable motion robotic system that uses a hose to couple a vacuum to an end effector with Malinowski’s use of having the coupling from a vacuum to an end effector have a diameter of at least an inch because in order to pull air from the end effector, there needs to be a sufficiently large enough airway for the air to flow.  If the pressure at the end effector is going to be very low, then a lot of air will need to flow through the hose/pipe to the vacuum source.  Therefore, depending on the situation, the size of the end effector, and the strength of the vacuum, an inner diameter of the coupling of about two inches might be necessary, and if that were the case, it would be obvious to use a coupling with a diameter of about two inches.

For Claim 28, Wertenberger addresses The method as claimed in claim 23, 
And a hose coupling ([0040], Figure 1A)
Wertenberger does not teach wherein the coupling to the vacuum has an inner diameter of at least 1 inch.  
Malinowski, however, does teach wherein the coupling to the vacuum has an inner diameter of at least 1 inch.  ([0020] shows that the outer diameter of the tube 16 (Figure 2) can be about 2.5 inches.  As shown at bore 22, the tube appears to have a fairly thin thickness.  It is mostly hollow.  Therefore, the inner diameter of this tube is at least 1 inch.)
Therefore, it would be obvious to combine Wertenberger’s programmable motion robotic system that uses a hose to couple a vacuum to an end effector with Malinowski’s use of having the coupling from a vacuum to an end effector have a diameter of at least an inch because in order to pull air from the end effector, there needs to be a sufficiently large enough airway for the air to flow.  If the pressure at the end effector is going to be very low, then a lot of air will need to flow through the hose/pipe to the vacuum source.  Therefore, depending on the situation, the size of the end effector, and the strength of the vacuum, an inner diameter of the coupling greater than one might be necessary, and if that were the case, it would be obvious to use a coupling with a diameter of at least one inch.

For Claim 29, Wertenberger addresses The method as claimed in claim 23, 
And a hose coupling ([0040], Figure 1A)
Wertenberger does not teach wherein the coupling to the vacuum has an inner diameter of about 2 inches.  
Malinowski, however, does teach wherein the coupling to the vacuum has an inner diameter of about 2 inches.  ([0020] shows that the outer diameter of the tube 16 (Figure 2) can be about 2.5 inches.  As shown at bore 22, the tube appears to have a fairly thin thickness.  It is mostly hollow.  Therefore, the inner diameter of this tube is about 2 inches.)
Therefore, it would be obvious to combine Wertenberger’s programmable motion robotic system that uses a hose to couple a vacuum to an end effector with Malinowski’s use of having the coupling from a vacuum to an end effector have a diameter of at least an inch because in order to pull air from the end effector, there needs to be a sufficiently large enough airway for the air to flow.  If the pressure at the end effector is going to be very low, then a lot of air will need to flow through the hose/pipe to the vacuum source.  Therefore, depending on the situation, the size of the end effector, and the strength of the vacuum, an inner diameter of the coupling of about two inches might be necessary, and if that were the case, it would be obvious to use a coupling with a diameter of about two inches.

Claims 8, 19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wertenberger in light of He et al (US Pub 2019/0315579 A1), hereafter known as He.

For Claim 8, Wertenberger teaches The programmable motion robotic system as claimed in claim 1, 
Wertenberger does not teach wherein the hose has a helical ribbing.  
He, however, does teach wherein the hose has a helical ribbing.  ([0081-0083])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wertenberger’s robotic system with He’s use of helical ribbing because it allows the hoses to expand and contract, which can reduce stress and strain on the hoses over time, making them more resistant to wear and tear, and making them last longer.

For Claim 19, Wertenberger addresses The programmable motion robotic system as claimed in claim 12, 
Wertenberger does not teach wherein the hose has a helical ribbing.  
He, however, does teach wherein the hose has a helical ribbing.  ([0081-0083])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wertenberger’s robotic system with He’s use of helical ribbing because it allows the hoses to expand and contract, which can reduce stress and strain on the hoses over time, making them more resistant to wear and tear, and making them last longer.

For Claim 30, Wertenberger addresses The method as claimed in claim 23, 
Wertenberger does not teach wherein the hose has a helical ribbing.  
He, however, does teach wherein the hose has a helical ribbing.  ([0081-0083])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wertenberger’s robotic system with He’s use of helical ribbing because it allows the hoses to expand and contract, which can reduce stress and strain on the hoses over time, making them more resistant to wear and tear, and making them last longer.

Claims 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wertenberger in light of Cho et al (US Pub 2013/0147101 A1), hereafter known as Cho.

For Claim 9, Wertenberger addresses The programmable motion robotic system as claimed in claim 1, 
And a hose coupling and a desire to reduce twisting of a hose coupling ([0040], Figure 1A)
Wertenberger does not teach wherein the programmable motion robotic system further includes a ring collar to which the coupling may be attached, said ring collar permitting free rotational movement of the coupling with respect to the collar.  
Cho, however, does teach a ring collar to which the coupling may be attached.  
Therefore, it would be obvious in light of Wertenberger and Cho that wherein the programmable motion robotic system further includes a ring collar to which the hose may be attached, said ring collar permitting free rotational movement of the hose with respect to the collar.  
It would be obvious because Cho establishes the concept of ring collars being effective and fairly airtight fixtures that will be expected to work to couple two independent parts that have a vacuum connection between them and relayed through them.  This establishes that a ring collar would be expected to work for Wertenberger at either the vacuum source hose connection, or the end effector hose connection.  Additionally, the limitation that the collar allow rotational movement would be obvious in light of Wertenberger’s knowledge to reduce unnecessary twisting of the hose.  The hose is less likely to twist and create strain if the hose is free to rotate at both ends of its connections to the vacuum source and end effector.  Therefore, this would be an obvious improvement.

For Claim 31, Wertenberger addresses The method as claimed in claim 23, 
And a hose coupling and a desire to reduce twisting of a hose coupling ([0040], Figure 1A)
Wertenberger does not teach wherein the method further includes the step of permitting the hose to move with respect to a ring collar to which the hose is attached.  
Cho, however, does teach a ring collar to which the coupling may be attached.  
Therefore, it would be obvious in light of Wertenberger and Cho that wherein the method further includes the step of permitting the hose to move with respect to a ring collar to which the hose is attached.  
It would be obvious because Cho establishes the concept of ring collars being effective and fairly airtight fixtures that will be expected to work to couple two independent parts that have a vacuum connection between them and relayed through them.  This establishes that a ring collar would be expected to work for Wertenberger at either the vacuum source hose connection, or the end effector hose connection.  Additionally, the limitation that the collar allow rotational movement would be obvious in light of Wertenberger’s knowledge to reduce unnecessary twisting of the hose.  The hose is less likely to twist and create strain if the hose is free to rotate at both ends of its connections to the vacuum source and end effector.  Therefore, this would be an obvious improvement.

Claims 10, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wertenberger in light of Weingarten (US Pub 2019/0053774 A1), hereafter known as Weingarten.

For Claim 10, Wertenberger addresses The programmable motion robotic system as claimed in claim 1, 
And that the actions of the robotic arm are chosen such that unnecessary twisting of the vacuum hose is minimized. ([0040])
Wertenberger does not teach wherein the programmable motion robotic system includes a position dependent movement restriction system for restricting movement of the articulated arm from a particular position to a potential target position when such movement is determined to potentially cause unwanted action of the hose.  
Weingarten, however, does teach wherein the programmable motion robotic system includes a position dependent movement restriction system for restricting movement of the articulated arm from a particular position to a potential target position when such movement is determined to potentially cause unwanted action.  ([0017], [0031].  It is noted that the robotic arm might collide with other objects or people within the room.  Additionally, the robotic arm can be aware of cables and hoses that it should avoid as well.)
However, it would be obvious in light of Wertenberger and Weingarten wherein the programmable motion robotic system includes a position dependent movement restriction system for restricting movement of the articulated arm from a particular position to a potential target position when such movement is determined to potentially cause unwanted action of the hose.  
It would be obvious because Weingarten establishes the concept of preventing certain actions from being taken that might cause collisions or other issues.  Wertenberger establishes the concept of being aware of the hosing on the robot itself becoming tangled or twisted.  Wertenberger takes a proactive approach in that the arm does not rotate when it doesn’t have to in order to not tangle the hose.  Combining this teaching with Weingarten’s teaching of avoiding arm movements that can be problematic, would result in avoiding arm movements that might unnecessarily twist or tangle the hose.  This would be useful to do because the hose on Wertenberger would not deliver air properly if it were tangled, crimped, kinked, or broken.  It could receive unnecessary wear and tear over time.  Being aware of the hose’s position and preventing these things from occurring would prolong it’s life and make it less likely to fail during operation.

For Claim 32, Wertenberger addresses The method as claimed in claim 23, 
And that the actions of the robotic arm are chosen such that unnecessary twisting of the vacuum hose is minimized. ([0040])
Wertenberger does not teach wherein the method further incudes the step of restricting movement of the articulated arm from a particular position to a potential target position when such movement is determined to potentially cause unwanted action of the hose.  
Weingarten, however, does teach wherein the method further incudes the step of restricting movement of the articulated arm from a particular position to a potential target position when such movement is determined to potentially cause unwanted action.   ([0017], [0031].  It is noted that the robotic arm might collide with other objects or people within the room.  Additionally, the robotic arm can be aware of cables and hoses that it should avoid as well.)
However, it would be obvious in light of Wertenberger and Weingarten wherein the method further incudes the step of restricting movement of the articulated arm from a particular position to a potential target position when such movement is determined to potentially cause unwanted action of the hose.  
It would be obvious because Weingarten establishes the concept of preventing certain actions from being taken that might cause collisions or other issues.  Wertenberger establishes the concept of being aware of the hosing on the robot itself becoming tangled or twisted.  Wertenberger takes a proactive approach in that the arm does not rotate when it doesn’t have to in order to not tangle the hose.  Combining this teaching with Weingarten’s teaching of avoiding arm movements that can be problematic, would result in avoiding arm movements that might unnecessarily twist or tangle the hose.  This would be useful to do because the hose on Wertenberger would not deliver air properly if it were tangled, crimped, kinked, or broken.  It could receive unnecessary wear and tear over time.  Being aware of the hose’s position and preventing these things from occurring would prolong it’s life and make it less likely to fail during operation.

For Claim 33, Wertenberger addresses The method as claimed in claim 23, 
Wertenberger does not teach wherein the method further includes the step of sorting a plurality of optional routes and selecting a route.  
Weingarten, however, does teach wherein the method further includes the step of creating a plurality of optional routes and selecting a route.  ([0014], [0018], [0035-0039])	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Wertenberger and Weingarten wherein the method further includes the step of sorting a plurality of optional routes and selecting a route.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Weingarten establishes the concept of creating paths, determining an automatically best option, and presenting options to a user.  In light of this, it is obvious to sort options by the criteria into “acceptable” or “unacceptable” or “optimal” or “unoptimal.”  It is common when considering different options to sort them by some criterial to make the selection process easier.  It is additionally known and expected to assist in selection when the user doing the selecting is not privy to the specific algorithm that generates possible outcomes and might perform its own analysis on it.  Therefore, it would be expected to assist in the selection process to sort the optional routes before selecting one.

For Claim 34, Wertenberger addresses The method as claimed in claim 33, 
And that it may be desirable to minimize twisting of a vacuum hose when controlling robotic arms ([0040])
Weingarten, however, does teach wherein the method further includes the step of creating a plurality of optional routes and selecting a route.  ([0014], [0018], [0035-0039])
Wertenberger does not teach wherein the method further includes the step of determining any of hose bending and hose binding for a selected route and providing hose stress data in connection with the selected route.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Wertenberger and Weingarten wherein the method further includes the step of determining any of hose bending and hose binding for a selected route and providing hose stress data in connection with the selected route.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because when optimizing a trajectory or route, or selecting a trajectory or route for some particular metric, it is very useful to understand how each individual route scores for that particular metric.    When a user is selecting a route, it is very valuable to know why the route was provided, and information known about that route.  Additionally, it would be obvious to determine hose bending and binding and provide the associated stress data in connection with that bending and binding because Wertenberger establishes the concept of a desire to minimize a twisting of the vacuum hose.  Wertenberger does not establish a particular reason for this, but possible reasons could include stresses or strains that could break the hose connection at the end or beginning of the hose, tangling of the hose, or unnecessary wear and tear of the hose.  This logic would also apply to other types of hose movement, such as bending and binding.  Therefore, it would be obvious to also be aware of hose bending and binding, determine how much may occur for a route, and provide data related to that (in the form of stress data) to a user when selecting a route, or after the route has been selected so that they can know what to expect from the trajectory.

For Claim 35, modified Wertenberger addresses The method as claimed in claim 34, 
And that it may be desirable to minimize twisting of a vacuum hose when controlling robotic arms ([0040])
Weingarten, however, does teach wherein the method further includes the step of creating a plurality of optional routes and selecting a route.  ([0014], [0018], [0035-0039])
Wertenberger does not teach wherein the method further includes the step of rejecting the selected route based, at least in part, on the hose stress data associated with the selected route.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Weingarten and Wertenberger wherein the method further includes the step of rejecting the selected route based, at least in part, on the hose stress data associated with the selected route.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because when selecting a route based off of a metric, it is a known and expected to be successful to disregard and reject options and routes based off of a particularly low scoring by some metric.  If the stress of the hose is particularly high for a selected route, it would be obvious to reject and disregard the route, as a possible objective could be to reduce hose stress and strain.  For example, a particularly high amount of stress could be a sign that the hose would break or tear, rendering the hose inoperable. That route would not meet the desired criteria, so it would be obvious to disregard it, and it would reasonably be expected to be a successful step in ensuring a hose stress level below a certain threshold. 

Claims 11, 22, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wertenberger in light of Kesil et al (US Pub 2017/0062263 A1), hereafter known as Kesil.

For Claim 11, Wertenberger teaches The programmable motion robotic system as claimed in claim 1, 
Wertenberger does not teach wherein the end effector includes a flexible bellows.  
Kesil, however, does teach wherein the end effector includes a flexible bellows.  ([0001-0004])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wertenberger’s robotic system with Kesil’s use of a flexible bellows, because it often allows the end effector more flexibility on getting a flat surface against the object the it is desired to pick up, and it creates a soft point of connection between the two which can reduce damage to the object or the end effector when they make contact with one another.

For Claim 22, Wertenberger addresses The programmable motion robotic system as claimed in claim 12, 
Wertenberger does not teach wherein the end effector includes a flexible bellows.  
Kesil, however, does teach wherein the end effector includes a flexible bellows.  ([0001-0004])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wertenberger’s robotic system with Kesil’s use of a flexible bellows, because it often allows the end effector more flexibility on getting a flat surface against the object the it is desired to pick up, and it creates a soft point of connection between the two which can reduce damage to the object or the end effector when they make contact with one another.

For Claim 36, Wertenberger addresses The method as claimed in claim 23, 
Wertenberger does not teach wherein the end effector includes a flexible bellows.  
Kesil, however, does teach wherein the end effector includes a flexible bellows.  ([0001-0004])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wertenberger’s robotic system with Kesil’s use of a flexible bellows, because it often allows the end effector more flexibility on getting a flat surface against the object the it is desired to pick up, and it creates a soft point of connection between the two which can reduce damage to the object or the end effector when they make contact with one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schaer et al (US Pub 2015/0294044 A1) refer to creating trajectories for the purpose of minimizing certain stresses.
Tell et al (US Pub 2012/0025053 A1), relates to a flexible bellows on a suction cup.
Cawley et al (US Pub 2006/0242785 A1), relates to a vacuum picker on a robot.
Schlemmer et al (US Pub 6,181,983 B1) relates to selecting a path for a robotic arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664